DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the species of Fig. 3 embodied in Claims 1-10 in the reply filed on 8/16/2021 is acknowledged.

Allowable Subject Matter

Claims 1-10 and 21-30 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Singh et al., hereinafter Singh, US Publication No. 2014/0237434, teaches a method for performing mask rule checks for a mask representation of an electronic circuit, the method comprising: 
receiving the mask representation of the electronic circuit, the mask representation comprising a plurality of geometric shapes (Singh Fig. 2 and ; and 
for a geometric shape of the plurality of geometric shapes of the mask representation: 
determining a medial axis of the geometric shape (Singh paragraphs [0026]-[0028], wherein the medial axis of the features is identified).

The prior art of record does not teach or suggest the following claim limitations:

identifying portions of the medial axis that are within a threshold distance to a corner of the geometric shape; 
trimming the medial axis by excluding the portions of the medial axis identified to be within the threshold distance to the corner of the geometric shape; and 
performing, by a processing device, the mask rule checks based on a portion of the geometric shape corresponding to the trimmed medial axis of the geometric shape.

Regarding Claim 21, Singh, US Publication No. 2014/0237434, teaches a non-transitory computer readable storage medium (Singh paragraphs [0051]-[0052], see computer readable medium) storing instructions that when executed by a computer processor, cause the computer processor to perform steps for performing mask rule checks for a mask representation of an electronic circuit, the instructions causing the computer processor to: 
receive the mask representation of the electronic circuit, the mask representation comprising a plurality of geometric shapes (Singh Fig. 2 and paragraphs [0023]-[0025], wherein a mask design is received for optimization, the mask design comprising a plurality of design features and assist features); and 
for a geometric shape of the plurality of geometric shapes of the mask representation: 
determine a medial axis of the geometric shape (Singh paragraphs [0026]-[0028], wherein the medial axis of the features is identified). 

The prior art of record does not teach or suggest the following claim limitations:

identify portions of the medial axis that are within a threshold distance to a corner of the geometric shape; 
trim the medial axis by excluding the portions of the medial axis identified to be within the threshold distance to the corner of the geometric shape; and 
perform, by a processing device, the mask rule checks based on a portion of the geometric shape corresponding to the trimmed medial axis of the geometric shape.

Regarding Claim 30, Singh, US Publication No. 2014/0237434, teaches a computer system comprising: 
a computer processor (Singh paragraph [0048], see processor); and 
a non-transitory computer readable storage medium (Singh paragraphs [0051]-[0052], see computer readable medium) storing instructions that when executed by a computer processor, cause the computer processor to perform steps for performing mask rule checks for a mask representation of an electronic circuit, the instructions causing the computer processor to: 
receive the mask representation of the electronic circuit, the mask representation comprising a plurality of geometric shapes (Singh Fig. 2 and paragraphs [0023]-[0025], wherein a mask design is received for optimization, the mask design comprising a plurality of design features and assist features); and 
for a geometric shape of the plurality of geometric shapes of the mask representation: 
determine a medial axis of the geometric shape (Singh paragraphs [0026]-[0028], wherein the medial axis of the features is identified). 

The prior art of record does not teach or suggest the following claim limitations:

identify portions of the medial axis that are within a threshold distance to a corner of the geometric shape; 
trim the medial axis by excluding the portions of the medial axis identified to be within the threshold distance to the corner of the geometric shape; and 
perform, by a processing device, the mask rule checks based on a portion of the geometric shape corresponding to the trimmed medial axis of the geometric shape.

	Claims 2-10 and 22-29 are allowed based on their dependency to Claims 1 and 21, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC D LEE/Primary Examiner, Art Unit 2851